Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Matt Ridsdale on 9/22/21.

The application has been amended as follows: 

1.	(Cancelled)
2.	(Currently Amended)		A non-transitory computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive, by a spread modifier application of a spread trading application at a computing device, a price modifier parameter and a quantity modifier parameter to be applied to a spread order, wherein the computing device is configured to communicate through a gateway over a computer network with an electronic exchange;
receive, by the spread modifier application at the computing device, a definition for the spread order associated with a spread trading strategy between at least a first tradeable object and a second tradeable object, the received definition for the spread order comprising a first parameter defining a desired spread price and a second parameter defining a desired spread quantity;
apply, by the spread modifier application of the spread trading application at the computing device, the quantity modifier parameter to the desired spread quantity to 
compute, by the spread trading application at the computing device, a first price and a first quantity for the first tradeable object based on the first disclosed spread order, the first price being computed by the spread trading application based on the first disclosed desired spread price and market conditions in the second tradeable object, and the first quantity being computed by the spread trading application based on the first disclosed spread quantity and the definition for the spread order;
send, by the computing device, over the computer network, a first order message comprising a first order to buy or sell the first quantity of the first tradeable object of the spread trading strategy to the electronic exchange, the first order message comprising the first quantity and the first price for the first order;
detect, by the spread trading application at the computing device, subsequent to sending the first order message, the first trigger to initiate the second disclosed spread order;

send, by the computing device, over the computer network, subsequent to computing the second price and the second quantity for the first tradeable object, a second order message comprising a second order to buy or sell the second quantity of the first tradeable object of the spread trading strategy to the electronic exchange, the second order message comprising the second quantity and the second price for the second order.
3.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the instructions executable to detect the first trigger include instructions executable to detect that the first disclosed spread order was executed.
4.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the preset value for the price modifier comprises at least one offset value.
5.	(Currently Amended)		The non-transitory computer readable medium of claim 4, wherein the at least one offset value is a number.
6.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the preset value for the quantity modifier comprises a fractional value.
7.	(Currently Amended)		The non-transitory computer readable medium of claim 2, further including instructions executable to:
compute, by the spread trading application at the computing device, a third price and a third quantity for the second tradeable object based on the first disclosed spread order, the third price being computed by the spread trading application based on the first disclosed desired spread price and market conditions in the first tradeable object, and the third quantity being computed by the spread trading application based on the first disclosed spread quantity and the definition for the spread order; and
send, by the computing device, over the computer network, when the first order message is sent, a third order message comprising a third order to buy or sell the third quantity of the second tradeable object of the spread trading strategy, the third order comprising the third quantity and the third price for the third order.
8.	(Currently Amended)		The non-transitory computer readable medium of claim 7, further including instructions executable to:
re-price, by the spread trading application at the non-transitory computing device, upon detecting a second trigger, the third order based on the second disclosed desired spread price.
9.	(Currently Amended)		The non-transitory computer readable medium of claim 8, wherein the second trigger is detected upon detecting a fill of the first order and before sending a hedge order for the second tradeable object.
10.	(Currently Amended)		The non-transitory computer readable medium of claim 8, wherein the second trigger is detected upon detecting a fill of the first order and after sending a hedge order for the second tradeable object.
11.	(Currently Amended)		The non-transitory computer readable medium of claim 8, wherein the second trigger is detected upon detecting a fill of the first order and after detecting a fill of a hedge order that is sent for the second tradeable object.
12.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the first price and the second price are different prices.
13.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the first quantity and the second quantity are different quantities.
14.	(Currently Amended)		The non-transitory computer readable medium of claim 2, wherein the first quantity and the second quantity are equal.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 2-14 are allowed.

The instant application claims priority to 15/977614, patent 10796365 which was allowed on 10/6/20. The instant claims are non-transitory computer readable medium style claims which are similar to the method type claims of the parent application. Applicant will file a terminal disclaimer to keep the applications together.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 2-14 are allowed.

Applicant has invented an electronic trading system improvement related to spread trading. This spread trading strategy comes with risk in that it is placed in a market that is constantly moving and thus the computer facilitates this by simultaneously placing orders that a human might otherwise could not accomplish. Here the most relevant art is US Patent Publication 20080288391 to Downs and US Patent Publication 20110040669 to Lee. Downs is abandoned but teaches an automated spread trading system that can split orders but, does not use an order modifier. Lee which is also abandoned teaches an automated spread trading system that can split orders using a "spreader" but, Lee does not use a modifier. It is further noted that the parent application is related to 12/570816 patent 8589278 which applicant has filed a terminal disclaimer with the continuation application and contains similar allowable subject matter. 
Neither reference teaches, 
“divide the spread order into a plurality of disclosed spread orders and the price modifier parameter to the desired spread price to automatically determine a plurality of disclosed desired spread prices for the plurality of disclosed spread orders, each of the price modifier parameter and the quantity modifier parameter being based on any one of a preset value and a formula, wherein the plurality of disclosed spread orders comprises a first disclosed spread order and a second disclosed spread order, the first disclosed spread order being associated with a first disclosed desired spread price determined by the spread modifier application based on the price modifier parameter, and further being associated with a first disclosed spread quantity determined by the spread modifier application based on the quantity modifier parameter, and the second disclosed spread order being associated with a second disclosed desired spread price determined by the spread modifier application based on the price modifier parameter, and further being associated with a second disclosed spread quantity determined by the spread modifier application based on the quantity modifier parameter, the first disclosed desired spread 3price being different than the second disclosed desired spread price, wherein the second disclosed spread order is not initiated until a first trigger to initiate the second disclosed spread order is detected”
(see parent case now patent 10796365)
The most notable Non Patent Literature “Electronic Trading in Financial Markets “ (see attached) and the most relevant art found on interference Search, US Patents 7831505 (Herz), 7742976 (Burns), 8386368 (Rooney), 7774261 (Mintz) all assigned to Trading Technologies, teach the general trading concepts but not the allowable subject matter above. 
It is noted that in regards to 35 USC 101, the instant claims contain an inventive concept related to computerized spread trading. As previously discussed the trading would not be possible as disclosed without the computer. The ordered combination of elements is novel, ala Bascom. As previously discussed the instant claim contains network, and computing elements to create a computerized spread trading system. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698